ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Contrack International, Inc.                  )      ASBCA No. 60012
                                             )
Under Contract No. W5J9LE-11-C-0049          )

APPEARANCES FOR THE APPELLANT:                       Sara Beiro Farabow, Esq.
                                                     Anthony J. LaPlaca, Esq.
                                                      Seyfarth Shaw LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Pietro 0. Mistretta, Esq.
                                                     Nancy L. Pell, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Middle East
                                                      Winchester, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 September 2015                           ;:;;
                                              /~~E~:-
                                                     ,                              /




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60012, Appeal of Contrack
International, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals